Citation Nr: 0311724	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for PTSD.  

The veteran requested a personal hearing before an RO Hearing 
Officer during this appeal but he subsequently agreed to a VA 
compensation examination in lieu of a hearing.  See VA Report 
of Contact dated March 1, 2001.  Hence his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(e) (2002).


REMAND

A preliminary review of the record indicates that in 
correspondence received in February 2003, the veteran 
submitted a VA Form 21-22 appointing the Texas Veterans 
Commission (TVC) as his representative before VA.  TVC has 
not had the opportunity to submit any argument or evidence on 
the veteran's behalf.  In April 2003, the veteran's prior 
service organization, Vietnam Veterans of America (VVA), 
submitted correspondence on the veteran's behalf.  

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The Board notes that the Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that 
38 C.F.R. § 19.9(a)(2)(ii), which required the Board "to 
provide the notice required by 38 U.S.C. § 5103(a)" and 
"not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, --7305, -7316 (Fed. Cir. May 1. 2003).  




In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should provide the TVC an 
opportunity to provide additional 
argument and evidence on behalf of the 
veteran.  

2.  The RO should inform the VVA that the 
veteran has revoked their power of 
attorney. 

3.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The notice requirements must 
include advising the veteran of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

4.  The RO should again consider the 
issue on appeal.  If the benefit sought 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which contains notice of all 
relevant actions taken on the claim for 
benefits, and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



